

116 S3171 IS: Protect and Restore America's Estuaries Act
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3171IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Whitehouse (for himself, Mr. Cassidy, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to reauthorize the National Estuary Program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protect and Restore America's Estuaries Act. 2.National Estuary ProgramSection 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is amended—
 (1)in subsection (a)(2)(B), by striking and Peconic Bay, New York and inserting Peconic Bay, New York; Casco Bay, Maine; Tampa Bay, Florida; Coastal Bend, Texas; San Juan Bay, Puerto Rico; Tillamook Bay, Oregon; Piscataqua Region, New Hampshire; Barnegat Bay, New Jersey; Maryland Coastal Bays, Maryland; Charlotte Harbor, Florida; Mobile Bay, Alabama; Morro Bay, California; and Lower Columbia River, Oregon and Washington;
 (2)in subsection (b)(4)— (A)by striking management plan that recommends and inserting “management plan that—
					
 (A)recommends; and (B)by adding at the end the following:
					
 (B)addresses the effects of recurring extreme weather events on the estuary, including the identification and assessment of vulnerabilities in the estuary and the development and implementation of adaptation strategies; and
 (C)increases public education and awareness of the ecological health and water quality conditions of the estuary;;
 (3)in subsection (c)(5), by inserting nonprofit organizations, after educational institutions,; (4)in subsection (g)(4)—
 (A)in subparagraph (A), by striking subsection (i)(2)(B) and inserting subsection (i)(3)(B); and (B)in subparagraph (C)—
 (i)in the matter preceding clause (i), in the first sentence— (I)by inserting , emerging, after urgent;
 (II)by striking coastal areas and inserting estuaries of national significance; (ii)in clause (vi), by inserting , extreme weather, after sea level rise;
 (iii)by redesignating clauses (vi) and (vii) as clauses (ix) and (x), respectively; and (iv)by inserting after clause (v) the following:
						
 (vi)stormwater runoff; (vii)accelerated land loss;
 (viii)problems resulting from urbanization and population growth, including— (I)increased demand for sewage treatment;
 (II)loss of forests and natural soil; and (III)increased amounts of impervious surfaces that affect water quality;; and
 (5)in subsection (i)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)in paragraph (1), in the matter preceding subparagraph (A), by striking There is authorized to be appropriated to the Administrator $26,500,000 for each of fiscal years 2017 through 2021 for— and inserting the following:
					
 There are authorized to be appropriated to the Administrator for the purposes described in paragraph (2)—(A)$26,500,000 for each of fiscal years 2017 through 2021; and (B)$50,000,000 for each of fiscal years 2022 through 2026.
 (2)Purposes describedThe purposes referred to in paragraph (1) are—.